     Case 2:21-cv-00178-KJD-NJK Document 7 Filed 03/11/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   ANTHONY TRACY,                                        Case No. 2:21-cv-00178-KJD-NJK
 8                                            Plaintiff,                     ORDER
 9          v.
10   PROGRESSIVE INSURANCE
     CORPORATION,
11
                                           Defendant.
12
            Before the Court for consideration is the Report and Recommendation (#6) of Magistrate
13
     Judge Nancy J. Koppe entered February 18, 2021, recommending that Plaintiff’s action be
14
     dismissed without prejudice for lack of subject matter jurisdiction. The Report also recommends
15
     denying Plaintiff’s Application to Proceed IFP (#1) as moot. Though the time for doing so has
16
     passed, Plaintiff has failed to file objections to the report and recommendation.
17
            The Court has conducted a de novo review of the record in this case in accordance with
18
     28 U.S.C. § 636(b)(1) and LR IB 3-2. The magistrate judge correctly determined that Plaintiff’s
19
     complaint lacks subject matter jurisdiction. Therefore, the complaint is dismissed without
20
     prejudice. The application to proceed in forma pauperis is moot. Thus, the Court determines that
21
     the Report and Recommendation (#6) of the United States Magistrate Judge entered February 18,
22
     2021, should be ADOPTED and AFFIRMED.
23
            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
24
     Recommendation (#6) entered February 18, 2021 are ADOPTED and AFFIRMED;
25
            IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED without
26
     prejudice;
27
            IT IS FURTHER ORDERED Plaintiff’s Application to Proceed IFP (#1) is DENIED as
28
     Case 2:21-cv-00178-KJD-NJK Document 7 Filed 03/11/21 Page 2 of 2



 1   moot.
 2           DATED this 11th day of March 2021.
 3
                                                        ______________________________
 4
                                                        The Honorable Kent J. Dawson
 5                                                      United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
